192.	Mr. President, may I congratulate you on your election to the high office of President of the thirty-sixth session of the General Assembly. I recall with satisfaction that relations between Yugoslavia and Iraq are distinguished by warm friendship and cooperation. We are confident that your vast experience and well-known devotion to the cause of the United Nations will contribute meaningfully to our fruitful deliberations.
193.	It gives me great pleasure to welcome the admission of the Republic of Vanuatu, which has recently gained its independence, to membership in the Organization. Thus a new step has been taken towards complete decolonization, the achievement of which is one of the most noble goals of the United Nations.
194.	Rarely has there been such concordance in our assessment that the state of international affairs today is very grave and disturbing. During the past year new crises have arisen and the tension between the great Powers has increased. The situation is acquiring dangerous proportions, affecting negatively the international climate as a whole.	
195.	The relaxation of tensions, negotiation and cooperation based on respect for mutual and common interests are giving way to an ever wider and more frequent use of force, which is being imposed as a rule of international conduct. The , right of peoples to determine their own destiny is being denied. New forms of political and economic domination are threatening to become a chronic illness of international relations.
196.	The world community is again at the crossroads. Peace, security and development are becoming ever more uncertain, as they were in the darkest days of the cold war. It is more than clear that the old order of privileges, monopolies and inequalities, based on the division of the world into blocs, cannot meet the requirements of our time. Not only has it proved its impotence, but it also carries risks for the future of the international community. However, I should like to point out that the peoples have never opposed the policy of force and foreign domination more resolutely than now. Aspirations to independence and equality, as well as the demands for substantial changes in the international order, are an encouraging feature of our time.
197.	If we want to end the present stalemate and ensure lasting peace and progress for mankind, we must search for appropriate answers to the burning questions with which we are faced.
198.	It is our belief that those answers are contained within the alternative offered to the world by the policy of nonalignment. Twenty years of the policy of nonalignment and its role in the international scene have irrefutably confirmed this. The full affirmation of nonalignment as an independent and positive political force has not been due to its military and economic power, but to its moral values. This policy truly reflects the hopes and needs of mankind. Owing to this, and to its comprehensive program of new international relations, it has won followers on all continents and has become a universal policy serving the interests of the entire international community.
199.	No global strategy can yield positive results in She search for a way out of the present situation if it rejects or ignores this program. We hold that that has been confirmed by life itself.
200.	Lasting peace and security can be achieved only through universal detente that takes into account the interests of all States and enables them to participate on an equal footing in the solving of vital international problems. In other words, detente cannot exist only between the superPowers and their respective military and political alliances, although it would be inconceivable without their participation and responsibilities. World relations cannot be reduced to their mutual relations.
201.	The policy of relaxation of tensions must be clearly directed towards the elimination of all hotbeds of crisis, military interventions and interferences in the internal affairs of States. It must seek the peaceful settlement of disputes, progress in the field of disarmament, and the bridging of the gap between developed and developing countries.
202.	It is important to note that Europe has not been able to avoid the general worsening of the international situation either, which has had adverse effects upon cooperation and security on our continent. We attach great significance to the Final Act of the Helsinki Conference, as it is a positive program for life in Europe. There must be constant efforts to implement its provisions.
203.	At the Madrid review session of the Conference, Yugoslavia, with other neutral and nonaligned countries of Europe, searched for means of mutual cooperation beneficial to all. Because of bloc rivalries that could not be achieved, but the hope remains for success when the Madrid meeting resumes its work. We believe it would have a positive impact on the general situation in the world.
204.	My country's dedication to the spirit of Helsinki is a logical result of its foreign policy of nonalignment. In this regard, we also attach the greatest importance to the promotion of good relations with all neighboring countries.
205.	Noninterference in internal affairs, and unconditional respect for sovereignty, the inviolability of borders and territorial integrity are cornerstones of this policy. We also consider full recognition of the rights of national minorities to be an important element of mutual confidence and good-neighborly relations. In our view, these principles must be consistently respected in relations among all States, particularly between neighboring States. They should, of course, be applied on a basis of reciprocity.
206.	Such a practice prevails today in the Balkan region. Hie importance of this positive process can best be understood if we recall that not so long ago this area was often referred to as a gray zone between existing power blocs.

207.	With regard to the major problems facing the world today, we are of the opinion that their solutions must be sought primarily within the framework of the United Nations. However, there are tendencies to exclude the United Nations from that process, allegedly for the sake of greater effectiveness. We consider that to be completely unacceptable.
208.	Undoubtedly, the solving of major problems with the participation of a large number of countries is, like any other democratic process, neither easy nor simple. But it is the only lasting and effective way to reach solutions that will be in accordance with the interests of the world community as a whole. With that in mind, the Yugoslav delegation will again do its utmost to contribute to the success of this session of the General Assembly.
209.	We consider the question of disarmament to be of great urgency. The unprecedented escalation of the arms race has become a dominant phenomenon of our time. Disarmament negotiations have so far failed to produce even a minimal result. Region after region is being covered with medium-range and long-range missile systems. Enormous financial resources are wasted for such purposes. They already equal annually the total debts of all the developing countries. This has the gravest consequences for international relations. In order to curtail that race, it is essential that this session ensure successful preparations for the second special session of the General Assembly devoted to disarmament.
210.	Today, nobody can deny that peace, security and the progress of mankind are closely linked to the state of the international economy. True, scientific and technological achievements are supposed to promote faster economic and social progress. Yet there is more hunger today in the world than ever before. The most recent data, as Well as the many international meetings held this year, have clearly confirmed this. A quarter of the total population of the developing countries is exposed to permanent starvation, while another quarter suffers from malnutrition.
211.	Still, efforts to establish the new international economic order have so far not produced even initial results. The global negotiations are not yet off the ground. We believe that at this session the necessary political will should be demonstrated to launch those negotiations and thus to pave the way for international cooperation. Progress achieved in this regard would greatly contribute to the creation of a favorable climate for dealing with the acute issues confronting the world. We will welcome any positive demonstration of goodwill and readiness to contribute to that end.
212.	It is important that at this session the Assembly devote the greatest attention to the final elaboration and adoption of the proposed Declaration on the Inadmissibility of Intervention and Interference in the Internal Affairs of States." That would greatly increase the readiness of nations to resist the use of force in international relations.
*
213.	The security of the Mediterranean is of the utmost importance not only to the littoral countries, but also to all of Europe as well as to the Middle East. Current developments in the. Mediterranean give us cause for great concern. We are witnessing intensified bloc rivalry, a concentration of armaments and the increased presence of for eight fleets. This calls for constant effort on our part to transform the Mediterranean into a zone of peace and international cooperation.
214.	Hotbeds of crisis have year after year been high on the agenda of General Assembly sessions. Again we note with concern that those crises are not being settled; on the contrary, they are flaring up. That is due to the continued violation of the basic right of nations to independence and to free choice as regards their own internal development.
215.	We believe that it is clear to everyone today that there is no way out of the Middle East crisis without the withdrawal of Israel from all territories occupied since 1967 and without a solution of the Palestinian question with the participation, on an equal footing, of the PLO. Any just, lasting and comprehensive settlement must include the recognition of the right of the Palestinian people to self determination and to its own State, as well as the recognition of the right of all countries and peoples of that region to live in peace and security.
216.	Needless to say, partial solutions to the Middle East crisis can be neither just nor realistic. In spite of that, there has been no progress since the last session. The situation has deteriorated, particularly because of the repeated aggression carried out by Israel against Lebanon, which threatens to escalate the war even further.
217.	With all these circumstances in mind, we are deeply concerned by the protracted conflict between Iran and Iraq. We strongly believe that that conflict should be resolved by peaceful means, with full respect for the principles of the Charter and the policy of nonalignment.
218.	The crisis in southern Africa is becoming increasingly dangerous. Despite the endeavors of the great majority of Member States, the United Nations has regrettably not succeeded in achieving independence for Namibia. The aggressive policy of South Africa against Namibia and other front-line States is transforming the whole of southern Africa into a powder keg, with global implications. The latest brazen aggression against Angola is yet another grave warning in that respect.
219.	It is really the crucial moment for justice and political realism to prevail; now is the time to cease any kind of support for and to stop tolerating provocations by the racist regime of Pretoria against its neighboring African States. Such dangerous playing with fire can produce far reaching consequences.
220.	It seems proper to recall the positive contribution made by the nonaligned movement to eradicate finally the last vestiges of colonialism and racism on African soil. Those include efforts exerted at the Extraordinary Ministerial Meeting of the Coordinating Bureau of the NonAligned Countries on the Question of Namibia, held at Algiers, at the Security Council and, later, at the eighth emergency special session of the General Assembly. By their efforts, the nonaligned countries have searched for a just solution and have sounded a warning which should not remain unheeded. We also believe that the five-member contact group, which had presented a plan for Namibia, should itself firmly resist Pretoria's blackmail. Security Council resolution 435 (1978) should unambiguously be reaffirmed as the only possible basis for the urgent and just achievement of independence by Namibia, with the full participation of the South West Africa People's Organization as the sole legitimate representative of the Namibian people. Only thus can peace be brought to the peoples of southern Africa and independence and non alignment in that part of the African continent be strengthened.
221.	Remaining colonial problems, anywhere m the world, should be eliminated, since they constitute an unacceptable anachronism. We are also of the opinion that the necessary conditions must urgently be created to enable all peoples whose right to self determination is still denied to decide freely their own destiny.
222.	We support all efforts in that direction. This ap plies equally to the right of the people of Western Sahara and to the search for a just solution based on the decision of the OAU [see A/361534, annex II, resolution AHG/Res. 103 (XVIII)].
223.	We also favor continuation of the dialog on the peaceful reunification of Korea, which corresponds to the legitimate aspirations of the Korean people. We fully support the constructive initiatives by the Democratic People's Republic of Korea for the solution of that question.
224.	Regarding the crises in Afghanistan "and Kampuchea, we continue to support a peaceful political solution, which should be found on the basis of General Assembly resolutions calling for the withdrawal of all foreign troops, the elimination of foreign interference and full respect for the sovereignty, independence, territorial integrity and nonaligned status of those countries.
225.	As far as Cyprus is concerned, we envisage a settlement through the continuation of inter-communal talks and within the provisions of General Assembly resolution 32/15 confirming the sovereignty, independence, territorial integrity and nonalignment of Cyprus. Yugoslavia has always supported national liberation struggles and the right of peoples to freedom and independence. Those inalienable rights must not be denied to any nation, anywhere on earth, from Africa and Europe to Asia and Latin America, and Central America.
226.	The current session of the General Assembly will consider a number of issues of vital importance for mankind and for peace in the world.
227.	The accumulation of international problems and the exacerbated relations between great Powers threaten to instigate confrontation instead of the constructive cooperation we would like to see at this session. We are afraid that such tendencies would deepen the already existing atmosphere of mistrust and thereby create new difficulties.
228.	So far, on several occasions in critical situations, the United Nations has made a very significant contribution to the consideration of complex international issues and to the lessening of tension in international relations. If all of us here, regardless of which groupings of countries we belong to, exert a joint effort and unite our political will, we could again succeed.
229.	Such an effort certainly calls for a high sense of responsibility, especially on the part cf the great Powers. We must demonstrate our common readiness to meet new challenges and to search together for solutions which would not favor selfish interests but would reaffirm the lofty principles of the Charter, on the basis of which we have joined, together in the Organization.
230.	Thus we would, despite all the existing difficulties, open new avenues into the future, to a world of cooperation and peaceful coexistence, to economic prosperity and independence and to a life in peace and security.
